FILED
                             NOT FOR PUBLICATION                             JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MANUEL NAVAR-DIAZ, AKA Manuel                    No. 13-72636
Diaz, AKA Manuel DeJesus Diaz, AKA
Manuel Navardiaz, AKA Manuel DeJesus             Agency No. A092-837-484
Navardiaz, AKA Manuel Dejesus
Vavardiaz,
                                                 MEMORANDUM*
               Petitioner,

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Manuel Navar-Diaz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We grant the petition for review and remand.

      The agency determined that Navar-Diaz’s theft conviction under California

Penal Code § 487(a) was an aggravated felony theft offense under 8 U.S.C.

§ 1101(a)(43)(G) that rendered him removable. At the time it decided this case,

the agency did not have the benefit of this court’s decision in Lopez-Valencia v.

Lynch, 798 F.3d 863, 871 (9th Cir. 2015), concluding that “California’s theft

statute is both overbroad and indivisible . . . and a conviction under it can never be

a ‘theft offense’ as defined in 8 U.S.C. § 1101(a)(43)(G).” Because Navar-Diaz is

no longer removable on this ground, we grant the petition for review, and remand.

      In light of this disposition, we need not reach Navar-Diaz’s remaining

contentions regarding due process or his request for a continuance.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    13-72636